DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 	Claim 23-37 and 39-46 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities: The specification refers to both deposit ECACC deposit no. 16121901 and ECACC deposit no. 1612190 for the same deposit. Clarification of which deposit number is correct is needed.
Appropriate correction is required.

Claim Objections
Claim 23 is objected to because of the following informalities:  The phrase “one of the first transgenic barb or the second transgenic barb” should read “one of the first transgenic barb and the second transgenic barb” .  Appropriate correction is required.



Claim Rejections - 35 USC § 112-1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:


New Matter

	Claims 23-36 remain rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claim 23 is drawn to a method of making a cell line for breeding barbs comprising obtaining breeding first and second transgenic barbs wherein the first transgenic barb comprises the Red barb 1 transformation event in its genome, the second barb is broadly a transgenic barb, to obtain a third transgenic barb comprising the red barb 1 transformation event in its genome, followed by obtaining sperm from the third transgenic barb. 
The specification provides no implicit or explicit support for the context of the breadth of obtaining sperm from a third transgenic (progeny) barb. The specification teaches use of deposited sperm to fertilize eggs (see para 21) using fish that are not specified to be transgenic (see para 22). The invention also encompasses progeny of the fish made as set forth at paragraph 22 and 23, but does not describe obtaining sperm from the progeny. Furthermore, sperm obtained from the method of claim 23 would differ from the deposited sperm. The progeny fish differ from the male fish that provided the deposited sperm. It is noted that paragraph 24 discusses progeny are “hybrid” having benefits of the transgene (transformation event) as well as traits of the other (second transgenic barb) lineage.  There is no teaching of 
The specification has only provided support sperm comprising Red barb 1 transformation event and use of the sperm to generate transgenic barb having red fluorescence and the mating of said transgenic barb. The specification does not support obtaining sperm from said generated barb.  The sperm used to make the fish is that deposited as ECACC 16121901.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.
Furthermore, the specification provides no implicit or explicit support for the context of a cell line comprising sperm. The specification teaches obtaining sperm from a line of zebrafish but does not teach a cell line. Sperm is not considered a cell line as it cannot self-replicate.
	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure 

Applicant points to paragraphs 10-13 in support of the claims. Within those 4 paragraphs, the term “sperm” occurs 4 times. Each time, the term is used to refer to the deposited sperm that is used to make the first transgenic barb. Nowhere does the specification teach obtaining a third transgenic barb and obtaining sperm from that barb. Claim 23 continues to require obtaining sperm from a third barb, which is not supported by the specification.

Paragraph 10 teaches that a red transgenic barb, or progeny thereof, is provided comprising chromosomally integrated transgenes wherein the barb comprises the “red Barb 1 transformation event”, sperm comprising the event having been deposited as ECACC accession no. 1612190 (not 16121901). 
Paragraph 11 discusses marketing of the transgenic barb of the invention.
Paragraph 12 teaches a transgenic barb comprising the transformation event is mated to a second barb (transgenic or non-transgenic) to make a third, progeny barb that is transgenic. The language in this paragraph is important and relevant. 
Paragraph 13 teaches using the deposited sperm to make a fish. Nowhere is it taught to obtain sperm from a third transgenic barb. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23-37 and 39-46 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 continues to fail to establish a clear nexus between the integrated expression cassette encoding a red fluorescent protein and exhibited fluorescence.  Claim 23 states that the barb exhibits fluorescence and that it comprises an expression cassette but there no recited nexus between the two. Applicant asserts that the claim has been amended to address the rejection. However, this part of the claim is not amended. Language such as “(a) obtaining a first transgenic barb whose genome comprises a chromosomally integrated expression cassette encoding a red fluorescent protein that leads to visible red fluorescence” is recommended.
Claim 37 is unclear because there is no nexus between the final phrase of the claim and the rest of the claim, rendering it unclear if the two are related. The claim is to a barb whose genome comprises an expression cassette. The claim ends with a phrase about sperm. There is no nexus between the sperm comprising a “Red barb 1 transformation event” and the claimed transgenic barb whose genome comprises a chromosomally integrated expression cassette. Recommended claim language would lead to a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632